Citation Nr: 0217168	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability including patello-femoral pain 
syndrome with chondromalacia and tendonitis.

(The issues of entitlement to service connection for 
headaches, respiratory condition, diarrhea, arthralgias, 
fatigue, and skin rash due to undiagnosed illness, a 
psychiatric disability including post-traumatic stress 
disorder (PTSD) and dysthymic disorder, chronic sinusitis, a 
back disability and bilateral knee disability are the 
subjects of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to July 
1992.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from September 
1997.  

In a November 2002 informal hearing presentation the 
veteran's representative for the first time claimed clear 
and unmistakable error in the unappealed original rating 
decision of October 1992 in which the RO denied service 
connection for a bilateral knee disability.  Since the newly 
raised issue has not been developed by the RO for appellate 
review, it is referred to the RO for formal adjudicatory 
action as it is not inextricably intertwined with the 
certified issues on appeal. 

The Board is undertaking additional development on the 
issues of entitlement to service connection for headaches, 
respiratory condition, diarrhea, arthralgias, fatigue, and 
skin rash due to undiagnosed illness, a psychiatric 
disability including post-traumatic stress disorder (PTSD) 
and dysthymic disorder, chronic sinusitis, a back disability 
and bilateral knee disability pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  




On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist 
in light of the VCAA is premature at this.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the 
favorable disposition of that issue as decided herein.


FINDINGS OF FACT

1.  The RO denied reopening the claim of service connection 
for a bilateral knee disability when it issued an unappealed 
rating decision in November 1993. 

2.  Evidence submitted since the November 1993 rating 
decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final rating decision in 
November 1993 wherein the RO denied reopening the claim of 
service connection for a bilateral knee disability, is new 
and material, and the veteran's claims for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a)(c), 3.160(d), 
20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the November 1993 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a bilateral knee 
disability is reported in pertinent part below.

A February 1990 physical examination report for entrance 
into service was silent for a right and/or left knee 
disability.  A clinical evaluation of the knees was normal.  
A report of medical history at that time shows the veteran 
denied having any pertinent knee problems.  

Service medical records show that in late July 1990, the 
veteran first complained of a one week history of bilateral 
knee symptoms subsequently diagnosed as patella femoral 
syndrome secondary to chondromalacia patellae with patellar 
tendinitis.

An April 12, 1991 Medical Board Report noted the veteran 
with approximately nine months of active duty.  He was 
evaluated for bilateral knee pain.  It was noted that a 
review of the veteran's health chart showed he was well 
until June 1990, when he incurred the gradual onset of knee 
pain which he attributed to the rigors of boot camp 
training.  X-rays of each knee revealed very mild 
degenerative changes on the medial femoral condyle of both 
knees.  

Diagnoses were patellofemoral pain syndrome and degenerative 
changes of medial femoral condyles, bilateral, noted as not 
having existed prior to service.  An opinion showed the 
veteran was unable to perform full duty and unlikely to 
return to full duty status in the foreseeable future.  No 
surgical intervention was recommended.  The medical board 
cover sheet showed the primary diagnosis of patellofemoral 
pain syndrome and secondary diagnosis of degenerative 
changes of medial femoral condyles, bilateral, did not exist 
prior to service.

An April 26, 1991 physical examination report shows the 
veteran was being followed for pain in both knees worsened 
with activity.  A Navy orthopedic surgeon placed him on a 
physical training program.  The veteran did not report any 
associated injury to his knees.  Assessment was anterior 
knee pain, most probably due to severe chondromalacia 
patellae.   

A January 1992 physical examination report for separation 
from service shows both knees with minimal tenderness and 
chondromalacia patella.  

In August 1992 the veteran filed an original claim of 
service connection for a bilateral knee disability.

A September 4, 1992 letter from the RO to the veteran refers 
to arrangements being made for a physical examination and 
that he would receive further notice of when to report.

A September 23, 1992 document shows the veteran failed to 
repot for a scheduled VA orthopedic examination.  

A September 28, 1992 VA Report of Contact shows the veteran 
misread the examination date and requested to be rescheduled 
for another examination.  

An October 1992 rating decision shows that the RO denied 
entitlement to service connection for bilateral 
retropatellar pain syndrome due to chondromalacia with 
tendonitis.  

It was noted that he failed to report for a VA physical 
examination.  Service connection was denied because there 
was insufficient evidence to show that he had a chronic 
disability that was either incurred in or aggravated beyond 
normal progression during military service.  The veteran was 
notified of the decision but did not file a timely appeal.

In May 1993 the veteran requested the RO to reschedule an 
examination.

A June 1993 VA orthopedic examination report refers to a 
history of bilateral knee pain while in basic training with 
the Marines.  Diagnosis was chondromalacia patella left 
greater than right with high riding patella.  X-rays were 
negative.  

A June 1993 VA general medical examination report shows 
patellar chondromalacia.  

A November 1993 rating decision shows the RO confirmed and 
continued the denial of service connection for a bilateral 
knee disability.  The RO noted that the veteran's complaints 
of knee pain in basic training rebutted the presumption of 
soundness since there was no documented knee injury in the 
service medical records.  

The RO noted that service connection remained denied because 
the there was no evidence of aggravation of the preservice 
bilateral knee disability beyond natural progression.  The 
veteran was notified of the decision but did not appeal.

Evidence received following the November 1993 rating 
decision consists of voluminous VA medical records dating 
through late 2001.  Pertinent medical records show that the 
veteran continued to have chronic painful knee symptoms for 
which various diagnoses not previously reported have been 
provided.  


Criteria

New and material evidence

An application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, 
becomes final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. 
§ 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 
38 U.S.C.A. § 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
§ 3.105 of this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A.  
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 
3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

The CAVC has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: 
(1) Whether there was a worsening of the disorder during 
service; and (2) if so, whether there was clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disease.  Crowe v. Brown, 7 
Vet. App. 238 (1995).

The CAVC has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2002).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to 
be chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).



Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a bilateral knee disability diagnosed 
as patello-femoral pain syndrome with chondromalacia and 
tendonitis which the RO last denied in November 1993. 

When an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glenn v. 
Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim 
was last denied on the merits.  Evans v. Brown, 9 Vet. App. 
273 (1996).

Under Evans, evidence is new if not previously of record, 
and not merely cumulative of evidence previously of record.

The Board recognizes that in October 1992 the RO denied 
service connection for a bilateral knee disability as not 
incurred in or aggravated by active service.  

In November 1993, the RO confirmed and continued the denial 
of the claim by holding that the veteran's bilateral knee 
disability clearly and unmistakably preexisted active duty 
and was not aggravated therein.

Importantly, since the November 1993 RO rating decision the 
CAVC has held that, in cases where a condition is properly 
found to have preexisted service, the VA, in considering the 
pertinent statutory and regulatory framework governing the 
presumption of aggravation, must determine: 

(1) whether there was a worsening of the disorder during 
service; and 


(2) if so, whether there was clear and unmistakable evidence 
that the increase in severity was due to the natural 
progress of the disease. Crowe v. Brown, 7 Vet. App. 238 
(1995).

Moreover, the CAVC held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation. Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The probative evidence obtained in connection with the 
veteran's attempt to reopen his claim consists of added 
pertinent postservice medical records referring to the 
continuation of chronic painful knee symptoms for which a 
variety of diagnoses not previously reported has been 
provided.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin, nature and extent of severity the 
bilateral knee symptoms, the nature of which various 
diagnoses have been provided.  

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

Accordingly, the veteran's claim of entitlement to service 
connection for a bilateral knee disability is reopened.  
38 C.F.R. § 3.156(a)(c).  

As noted earlier, the Board is undertaking additional 
development on the issue of entitlement to service 
connection for a bilateral knee disability on a de novo 
basis, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, the appeal is granted to this 
extent only. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

